92 F.3d 1177
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul CARRINGTON, Plaintiff--Appellant,v.A.F. DANISON, individually, Defendant--Appellee.
No. 95-2960.
United States Court of Appeals,Fourth Circuit.
Submitted July 23, 1996.Decided July 30, 1996.

Appeal from the United States District Court for the Western District of Virginia, at Danville.  Jackson L. Kiser, Chief District Judge.  (CA-95-2-D)
Beverly D. Crawford, Sa'ad El-Amin, EL-AMIN & CRAWFORD, Richmond, Virginia, for Appellant.  Lee Melchor Turlington, Assistant Attorney General, Richmond, Virginia, for Appellee.
W.D.Va.
AFFIRMED.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Paul Carrington appeals the dismissal of his 42 U.S.C. § 1983 (1988) action and related state law claims.  Carrington alleges his constitutional rights were violated because he received a summons from a Virginia game warden for trespassing on the land of another in order to fish.  Va.Code Ann. § 18.2-132 (Michie 1988).  The charge was later dismissed in court.  Carrington also complained that the warden kept possession of his fishing license.  We affirm the order of the district court because the record reveals the warden had probable cause to issue the summons,  see Street v. Surdyka, 492 F.2d 368, 372-73 (4th Cir.1974) (holding there is no cause of action for a warrantless arrest under § 1983 unless the officer lacked probable cause), and because the warden was entitled to qualified immunity.   Simmons v. Poe, 47 F.3d 1370, 1385 (4th Cir.1995).  Also, the record reflects that Carrington refused to take his license back from the warden at the time he received the summons.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.